PER CURIAM.
In this juvenile proceeding the minor seeks a reversal of the finding that he was within the jurisdiction of the court by virtue of having committed manslaughter. Relying upon our duty to review de novo, his sole contention is that, contrary to the trial judge’s finding, he did not use force beyond that necessary to defend himself. Determination of this issue necessarily involves determining the state of mind of the juvenile at the crucial time. As is the case with regard to credibility, such a determination must be, in large part, made on the basis of the impression made by the witness. Thus, in this type of situation, as in State ex rel Juv. Dept. v. H., 28 Or App 75, 558 P2d 856 (1977), we give great weight to the trial judge who sees and hears witnesses.
Affirmed.